UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit



                                 No. 00-10280
                               Summary Calendar



                              NETHEL B. JACKSON,

                                                        Plaintiff-Appellant,


                                    VERSUS


      DALLAS INDEPENDENT SCHOOL DISTRICT; YVONNE GONZALEZ;
    ROBBIE COLLINS; CURTIS SMITH; ROBERT GORDON; JOHNNY HOLT;
   PAUL SNELUS; DENNIS EICHELBAUM; GARY LLOYD; WILLIAM COTTON,

                                                    Defendants-Appellees.




           Appeal from the United States District Court
                For the Northern District of Texas
                               (3:98-CV-1079-D)
                               August 23, 2000
Before JOLLY, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

      Nethel   B.   Jackson    ("Jackson")   sued   her    employer,   Dallas

Independent    School   District     ("DISD"),    and    various   individual

officials of DISD seeking recovery for violations of state and

federal anti-discrimination and employment laws.               The district


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
court entered two previous partial summary judgments.                 This appeal

is from the final judgment entered after grant of a third motion

for summary judgment covering all remaining issues and defendants.

     For the reasons stated in its memorandum opinions and orders

filed July 2, 1998, February 1, 1999, and February 14, 2000, and a

supplemental   order   filed   March       5,   1999,   we   affirm    the   Final

Judgment of the district court filed February 14, 2000.

                AFFIRMED.




                                       2